Citation Nr: 0120683	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for shingles.

3.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran had active duty from October 1983 to October 1987 
and from August 1989 to October 1992.  He service in the 
Southwest Asia theater of operations from September 10, 1990 
to April 10, 1991.  This appeal before the Board of Veterans' 
Appeals (Board) arises from a  rating decision issued in 
February 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
veteran moved to Virginia during the course of the appeal and 
the Roanoke, Virginia, RO assumed jurisdiction of the case.  

On January 6, 2000, the Board Remanded this claim to the RO 
to schedule the veteran for a personal hearing before a 
traveling member of the Board, to be held at the RO.  A 
Report of Contact dated February 24, 2001 reflects that the 
veteran gave VA a new address, and indicated that he still 
wished to have a hearing before a traveling member of the 
Board, to be held at the RO in Roanoke, Virginia.  In a 
letter dated March 20, 2001, the RO sent notice to the 
veteran of a travel Board hearing scheduled for April 25, 
2001.  The record reflects that the veteran failed to report 
for this hearing.  However, the record also reflects that the 
March 20, 2001 letter notice of the hearing had been 
addressed and mailed to the previous address of record, and 
not to the last known address of record of the veteran, of 
which the veteran had notified VA in February 2001.  


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing before a traveling 
member of the Board, to be held at the 
RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



